Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 26, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  147974 & (22)(23)                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                        Justices

  v                                                                  SC: 147974
                                                                     COA: 314817
                                                                     Lenawee CC: 08-013856-FH
  STACEY ANN BORING,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 8, 2013
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D). The
  motions for appointment of counsel and for evidentiary hearing are DENIED.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            March 26, 2014
         t0319
                                                                                Clerk